A motion to reconsider an order entered in this cause denying an application for rehearing was filed July 28, 1933. The application for rehearing was made to an order striking the bill of exceptions. The bill of exceptions having been stricken the cause now comes on to *Page 577 
be heard on the motion of defendant in error to dismiss the writ of error.
The bill of exceptions having been stricken the only questions remaining on the record proper are whether or not under the General Drainage Law of this State the Commissioners of a Drainage District are authorized to employ an attorney without notice and hearing to the land owners affected and whether or not the plaintiff's declaration states a cause of action.
We have examined the declaration and it sufficiently states a cause of action and the law is ample to authorize the Drainage Commissioners to employ counsel without notice and hearing to the land owners.
We think, therefore, that the motion to dismiss the writ of error must be and is hereby granted.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur in the opinion and judgment.